Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 18 is allowable because the claimed features a pair of opposing clamp beaks that, in use, are adapted to secure to a crown of one or more teeth adjacent to gingiva in a first region of an oral cavity; a body detachably coupled to the secured first clamp and configured to be received within the oral cavity above the one or more clamped teeth, the body comprising an internal housing; a dental work device locatable in the internal housing such that the dental work device is positioned immediately above the one or more clamped teeth; a movement arrangement located in the internal housing and configured to adjust movement of the dental work device in a plurality of planes relative to the one or more clamped teeth so as to allow the dental work device to face different surfaces of the one or more underlying clamped teeth, the movement arrangement comprising a first motor for controlling movement of the dental work device along a first linear rail aligned with a first one of the plurality of planes and second motor for controlling movement of the dental work device along a second linear rail aligned with a second one of the plurality of planes, the first and second linear rails and correspondingly aligned planes being orthogonally disposed; and a controller for controlling the movement arrangement to suitably adjust the dental work device into position for performing the dental procedure and thereafter control the dental work device to carry out work on or about the one or more clamped teeth; and wherein, in an optional second use configuration, the body is configured to be detachably coupled to a second clamp that has a different structural configuration to the first clamp and which said different structural configuration allows the second clamp to  secure to one or more teeth located in a different  region of the oral cavity .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/23/2021